Citation Nr: 0724074	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-24 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
disabling for type II diabetes mellitus with retinopathy.

2. Entitlement to an initial rating in excess of 10 percent 
disabling for peripheral neuropathy of the right foot.

3. Entitlement to an initial rating in excess of 10 percent 
disabling for peripheral neuropathy of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse
ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1966 to May 1968.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision by the St. Petersburg Regional Office (RO) of the 
Department of Veterans Affairs (VA) that awarded service 
connection effective August 23, 2004 as follows: type II 
diabetes mellitus with retinopathy associated with herbicide 
exposure, 20 percent disabling; peripheral neuropathy of the 
right foot, 10 percent disabling; and peripheral neuropathy 
of the left foot, 10 percent disabling.  In April 2007, the 
veteran testified at a Travel Board hearing before the 
undersigned; a transcript of that hearing is of record. 

On his March 2005 notice of disagreement and his July 2005 
Form 9, the veteran stated that he was seeking service 
connection for a kidney disorder as secondary to his service-
connected type II diabetes mellitus.  The Board notes that a 
February 2005 rating decision granted service connection for 
nephropathy with hypertension, at a rate of 0 percent, 
effective December 2004.  Nephropathy is defined as "any 
disease of the kidney."  STEDMAN'S MEDICAL DICTIONARY 11874 
(26th Ed. 1995).  Accordingly, service connection has been 
granted for a kidney disorder.  If the veteran wishes to 
reopen a claim for a higher rating for this service-connected 
disorder, he should contact the RO.  

The Board also notes that the veteran testified at his 
hearing about neuropathy of the upper extremities, for which 
he had not yet filed a claim.  Currently, service connection 
is in effect for peripheral neuropathy of the lower 
extremities, associated with his service-connected diabetes.  
The matter of service connection for peripheral neuropathy of 
the upper extremities has not yet been addressed by the RO, 
and such disability, if granted, would be assigned separate 
ratings.  As such, this matter is not inextricably 
intertwined with the issues on appeal and is referred to the 
RO for any appropriate action.     


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's service-
connected type II diabetes mellitus with retinopathy is 
manifested by daily use of oral medication and insulin and a 
restricted diet, without evidence of the need for regulation 
of activities, episodes of ketoacidosis or hypoglycemic 
reactions.

2.  Throughout the appeal period, peripheral neuropathy of 
the right foot is no more than mildly disabling.

3.  Throughout the appeal period, peripheral neuropathy of 
the left foot is no more than mildly disabling.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for type II diabetes mellitus with retinopathy have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.119, Diagnostic 
Code 7913 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for peripheral neuropathy of the right foot 
have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.159, 4.124a, Diagnostic Code 8521 (2006).

3.  The criteria for an initial disability rating in excess 
of 10 percent for peripheral neuropathy of the left foot have 
not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 
4.124a, Diagnostic Code 8521 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b) (2006);  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by September 2004 letter, furnished prior to the 
rating decision on appeal.  Initially, it must be noted that 
the claim for increased rating on appeal is a downstream 
issue from the veteran's claims for entitlement to service 
connection for type II diabetes mellitus with retinopathy and 
peripheral neuropathy of the feet.  The veteran filed a claim 
for entitlement to service connection for type II diabetes 
mellitus with retinopathy and peripheral neuropathy of the 
feet in August 2004. See 38 C.F.R. §§ 3.1, 3.155 (2006).  The 
RO issued a VCAA letter in September 2004 informing the 
veteran of what the evidence must show to substantiate a 
claim for service connection.  The RO granted service 
connection and assigned a 20 percent rating for the diabetes 
mellitus and a 10 percent rating for peripheral neuropathy 
for each foot in October 2004, and the veteran has appealed 
the initial ratings assigned by the RO.  This is considered a 
"downstream" issue, as the veteran has raised a new issue 
(increased rating), following the grant of the benefits 
sought (service connection).

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, a 
claim for a increased rating, the provisions of 38 U.S.C.A. 
§ 5104(b) and § 7105(d) require VA to issue a statement of 
the case if the disagreement is not resolved. Id.  The RO 
issued a statement of the case in May 2005, wherein it 
provided the veteran with the necessary criteria to obtain a 
higher rating for diabetes mellitus and a higher rating for 
peripheral neuropathy.  Thus, the veteran was informed that 
the evidence needed to substantiate an evaluation in excess 
of 20 percent for diabetes mellitus and the evidence needed 
to substantiate an evaluation in excess of 10 percent for 
peripheral neuropathy of each foot.  Therefore, VA has met 
its duty to notify the veteran in connection with his claims 
for increased ratings.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 500-01 (2006) (Court found that VA had fulfilled 
its duty to notify when RO, following the submission of 
notice of disagreement regarding effective date assigned for 
service connection claim, issued a statement of the case that 
addressed what was necessary to achieve an earlier effective 
date for the service-connected disability).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the veteran that he would 
need to give VA enough information about the records so that 
it could obtain them for him. Finally, he was told to submit 
any evidence in his possession that pertained to the claim.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records.  Additional VA medical records 
were associated with the claims file at the veteran's April 
2007 Travel Board hearing along with a waiver of RO 
consideration of such evidence.  During his hearing, he 
testified that he had received Social Security disability 
benefits beginning in 2004 for carpal tunnel or peripheral 
neuropathy of the upper extremities.  He then specifically 
stated that he has never file a VA claim for carpal tunnel or 
peripheral neuropathy of the upper extremities.  Since those 
records appear to not be relevant, there is no duty to obtain 
them.    VA arranged for the veteran to be examined.  The 
veteran has not identified any further pertinent records that 
remain outstanding.  VA's duty to assist is met.

II.  Factual Background

1998 to 2000 treatment records from Hammond Clinic and 
treatment records prior to 2003 from Gainesville VA Medical 
Center (VAMC) are not relevant to the initial evaluations for 
diabetes mellitus type II and peripheral neuropathy in the 
lower extremities as they are dated more than one year prior 
to the original date of the claims (August 23, 2004).  

2003 to September 2004 treatment records from Gainesville VA 
Medical Center (VAMC) noted mild ankle edema in July 2004.  A 
July 2004 eye consult indicated that the veteran had diabetes 
mellitus with background diabetic retinopathy and refractive 
error.  A September 2004 neurology examination revealed 
decreased sensation to pinprick on bilateral dorsal feet and 
decreased vibratory sense in toes and ankles on both sides.  
Strength was normal in the dorsi and plantar flexors.  It was 
noted that he had diabetic neuropathy with poor control of 
his blood sugar and was noncompliant with diabetic diet.  

December 2004 VA examination indicated that the claims file 
was reviewed.  The examiner summarized the evidence of 
record.  The veteran indicated that he was diagnosed with 
diabetes about five or six years ago in which he was placed 
on oral medications and an American Diabetes Association 
(ADA) diet.  He gave a history of uncontrollable diabetes 
mellitus that at times required insulin in addition to his 
oral medication beginning in April 2003.  His blood glucose 
levels at that time reached 500 mg/dl.  He stated that the 
diabetes caused some neuropathy in his left foot.  His 
current medications included Amitriptyline (50 mg one a day), 
Glipozide (10 mg twice daily (b.i.d.)) and NPH (10 units in 
the morning and 10 units in the evening).  He indicated that 
he worked at the Ford Motor Company for 20 years, but was 
fired because he hurt his back.  He also worked in the floor 
business, placing tiles, for 10 years and for the last 8 
years has been working in a cleaning job.  Physical 
examination revealed that his pupils were equal, round, 
reactive to light and accommodation.  There was no peripheral 
edema.  On neurological examination, there were some sensory 
deficits in the left foot.  A musculoskeletal examination 
revealed that his gait was normal.  There was equal extremity 
without discrepancies.  

October 2004 to April 2007 treatment records from Gainesville 
VAMC included an April 2005 education questionnaire in which 
the veteran responded that his glucose levels were in between 
300-500 mg/dl.  He also indicated that he was hospitalized 
once in the past six months for high blood sugar.  An October 
2005 record discussed the positive outcome measures of diet 
and exercise.  An April 2006 record noted mild 
nonproliferative diabetic retinopathy in the right eye and no 
retinopathy in the left eye.  A January 2006 record indicated 
that the veteran was not following his diet and exercise 
program.  

January 2007 emergency room records noted complaints of 
numbness in the feet, photophobia, weakness, and dizziness.  
The veteran reported that he was doubling up on Gabapentin.  
Physical examination revealed mild 1+ pitting edema in the 
lower extremities.  A neurology consult noted that the 
veteran was last seen in 2004 for neuropathy and came in 
today because he developed dizziness and weakness.  Some 
light sensitivity was noted.  On examination, motor strength 
was full and symmetric in upper and lower extremities.  
Sensation was decreased to light touch, pinprick and 
vibration below the knees bilaterally.  Deep tendon reflexes 
diminished in lower extremities as compared to the upper 
extremities.  His gait was steady and stable.  The impression 
was that it was possible that some or all of the symptoms 
could be secondary to increasing his Gabapentin in a short 
period of time without titrating up.  It was recommended to 
slowly increase the dosage of Gabapentin for neuropathy.  He 
was discharged from the emergency room the same day with a 
diagnosis of dizziness.  

February 2007 eye diabetic retinal examination specifically 
found that the veteran had no diabetic retinopathy.  An April 
2007 record included such prescriptions as insulin NPH Human 
100 units/ML Novolin N (inject 35 units subcutaneously every 
morning and inject 25 units every evening for diabetes); 
Gemfibrozil (600 mg tab- b. i. d) Glipizide (10 mg - take one 
tablet b. i. d.); and insulin reg human 100 units/ML Novolin 
R - inject 10 units subcutaneously b.i.d. 30 minutes before 
meals) 

During his April 2007 Travel Board hearing, the veteran 
indicated that he is now on two types of insulin (type N and 
type R).  He reports that his diabetes is uncontrollable and 
has been in the 400-500 range.  The insulin brings it down to 
the 200 range.  He has a restrictive diet.  He testified that 
although his treating VA physician did not mention anything 
about restricting activities because of the diabetes, he 
feels that the diabetes itself has restricted him.  He cannot 
go into the sun and cannot walk or run for longer than an 
hour, or even 30 minutes.  He indicated that a doctor has 
never commented on the neuropathy in the feet as being mild, 
moderate, or severe.  He claims that his feet feel heavy and 
stiff, and are hard to move around a lot of the time.  He has 
trouble getting up.  He has numbness and burning.  He has 
constant sharp pain shooting through his toes, up the ankle, 
or up the leg.  He gets exhausted when he walks around the 
block.  He goes to the doctor approximately every six months.  
He indicated that his left eye, according to his doctor, is 
getting worse.  He has been receiving Social Security 
disability benefits since 2004 for carpal tunnel or 
neuropathy of his upper extremities.  He has never had a 
claim with VA for carpel tunnel or neuropathy for his upper 
extremities.  

III. Citeria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may 
be assigned for different periods of time during the pendency 
of the appeal. See generally Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. See 38 C.F.R. § 4.7.

Diabetes mellitus

The RO has evaluated the veteran's type II diabetes mellitus 
with retinopathy under 38 C.F.R. § 4.119, Diagnostic Code 
7913.

Under this section, a 20 percent evaluation is warranted for 
diabetes mellitus requiring insulin and restricted diet, or 
an oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is assigned in cases of diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent evaluation contemplates diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation is warranted for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

VA is to evaluate compensable complications of diabetes 
separately, unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

In the present case, the Board observes that the veteran has 
been on regular medication for type II diabetes mellitus.  
This has included oral medication and two different types of 
insulin.  He has also been on a restricted diet.  However, 
while he has reported that he is limited in the distance he 
can walk or be in the sun due to his diabetes mellitus, none 
of the VA treatment providers who have examined him have 
concluded that limitation of activities is required at the 
present time.  The Board is aware of the veteran's lower 
extremity symptomatology but has considered that separately, 
as separate evaluations have been assigned for diabetic 
neuropathy, as described below.  

The Board further notes that the veteran has not had episodes 
of ketoacidosis or hypoglycemic reactions and has not 
required hospitalization for type II diabetes mellitus.  
Although the veteran indicated that he was "hospitalized" 
for his diabetes once in the past six months, VA emergency 
room treatment records show that he was not admitted and was 
sent home with a diagnosis of dizziness that was attributed 
to taking a rapid increase of Gabapentin in a short period of 
time.  The veteran testified that he is now treated 
approximately every six months for his diabetes with 
retinopathy.  Treatment records from Gainesville VAMC showed 
that the veteran was treated once every couple of months for 
diabetes mellitus with recent appointments spread out to once 
every six months.  The Board finds that this treatment 
regimen is entirely consistent with the degree of severity 
contemplated in the currently assigned 20 percent evaluation.

Regarding further considerations, the Board is aware that the 
veteran has been noted to have several diabetic complications 
for which separate evaluations have not been established, 
including diabetic retinopathy.

The veteran testified at his Travel Board hearing that his 
doctor indicated that his left eye was getting worse.  A 
review of treatment records showed a history of 
nonproliferative diabetic retinopathy and a February 2007 eye 
examination specifically found that the veteran had no 
diabetic retinopathy.  See Gainesville VAMC treatment 
records.  The Board finds that this disorder is not 
significantly disabling and warrants no further consideration 
for an increased rating or a separate compensable rating at 
this time.  38 C.F.R. § 4.84a (2006).   

Finally, the veteran has submitted no evidence showing that 
his service-connected diabetes mellitus has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned 20 percent 
evaluation, and, as noted above, there is also no indication 
that this disorder has necessitated frequent periods of, or 
indeed any, hospitalization during the pendency of this 
appeal.  While the veteran testified at his April 2007 
hearing that he is no longer working, he indicated that he is 
receiving Social Security disability benefits due to his 
carpal tunnel or peripheral neuropathy of his upper 
extremities, for which he has never filed a VA claim.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra- schedular 
evaluations in "exceptional" cases. See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, the disability picture presented throughout the 
appeal period, is not one consistent with the degree of 
severity needed to meet the schedular criteria for the next 
higher, 40 percent, rating for diabetes mellitus (and does 
not approximate those criteria).  There is a preponderance of 
evidence against a rating in excess of 20 percent for 
diabetes mellitus at any point in the appeal period.

Peripheral Neuropathy of the Right and Left Feet

The veteran's peripheral neuropathy of the feet is rated as 
separate 10 percent disability ratings pursuant to the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8521 that 
governs the evaluation of paralysis of the external popliteal 
nerve.  Under this Code, an evaluation of 10 percent is 
assigned for mild incomplete paralysis.  A 20 percent rating 
requires moderate incomplete paralysis, and a 30 percent 
rating requires severe incomplete paralysis of the external 
popliteal nerve.  A 40 percent evaluation requires complete 
paralysis of the external popliteal nerve, manifested by foot 
drop and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  
In a general note for rating diseases of the peripheral 
nerves, it is clarified that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against 
separate disability ratings in excess of 10 percent, under 
the applicable rating criteria.  Gainesville VAMC records 
included a September 2004 and a January 2007 neurology 
consult that both essentially showed that the veteran had 
decreased sensation to light touch, pinprick, and vibration 
below the knees bilaterally.  Motor strength was full and 
symmetric.  His gait was steady and stable.  Objective 
neurological testing during the December 2004 VA examination 
showed that there were some sensory deficits in the left foot 
and his gait was normal.  There is no objective evidence of 
record indicating that the veteran's bilateral peripheral 
neuropathy of the lower extremities is more than mild at any 
time during the pendency of the veteran's claims.  Therefore, 
the Board finds that the criteria for separate disability 
ratings in excess of 10 percent for bilateral peripheral 
neuropathy of the lower extremities have not been met.

Accordingly, as there is a preponderance of the evidence of 
record against the claims for initial increased ratings for 
peripheral neuropathy of the right foot and the left foot, 
and the appeal must be denied. 38 U.S.C.A. § 5107(b)

The Board also finds that the veteran's disabilities, 
discussed above, are not so unusual or exceptional as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that peripheral neuropathy of the feet has not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that they have resulted in marked 
interference with his employment.




ORDER

An initial disability rating in excess of 20 percent for 
diabetes mellitus type II with retinopathy is denied.

An initial disability rating in excess of 10 percent for 
peripheral neuropathy of the right foot is denied.

An initial disability rating in excess of 10 percent for 
peripheral neuropathy of the left foot is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


